                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:05-CR-00009-KDB-DCK
 UNITED STATES OF AMERICA,

                 Plaintiff,

    v.                                                           ORDER

 ANTHONY DEWAYNE
 MCCLELLAND,

                 Defendant.


         Pursuant to the First Step Act of 2018 and upon Motion of Defendant ANTHONY

DEWAYNE MCCLELLAND for an Amended Judgment and reduction in sentence, the Court

hereby orders that Defendant’s term of imprisonment and commitment to custodial authorities is

reduced to an aggregate sentence of TIME SERVED PLUS FIVE (5) DAYS. The Government

consents to a time-served sentence. See (Doc. No. 1747).

         The Court further ORDERS that the Defendant, upon release from imprisonment, shall be

placed on supervised release for a term of 4 years on Count 1.

         All other terms and conditions of Defendant’s sentence remain in full force and effect.

         IT IS SO ORDERED.



                                    Signed: April 8, 2020
